In a habeas corpus proceeding relator appeals from a purported “judgment” of the Supreme Court, Westchester County, rendered August 26, 1965, which allegedly dismissed the writ and remanded him to the custody of respondent. Appeal dismissed, without costs. The memorandum decision of the court below is dated August 26, 1965. The judgment thereon was not signed until October 29, 1965 (it was -filed Nov. 4, 1965), which was subsequent to the service of the notice of appeal. No judgment was made on August 26, 1965. Under the circumstances, the appeal must be dismissed (People v. Willis, 22 A D 2d 693). We have, however, examined the record and considered appellant’s contentions; and, if we were not dismissing the appeal, we would affirm the disposition below on the merits.
Beldoek, P. J., Brennan, Hill, Rabin and Hopkins, J-J., concur.